OPINION.
Marquette:
We are satisfied from the evidence that the petitioner’s furniture and equipment was acquired by it subsequent to March 1, 1918, and that its cost and useful life were as set forth in the findings of fact. Petitioner is therefore entitled to a deduction for the exhaustion, wear and tear of its furniture and equipment computed on the basis of such cost and useful life. In all other respects the Commissioner’s determination is approved.
The petitioner also alleges that it is entitled to deductions on account of certain worthless debts, but there is nothing in the record from which we can ascertain the facts relative to these alleged worthless debts.
Judgment will be entered on 15 days’ notice, under Rule 50,